         Case 1:19-mj-06247-MPK Document 17 Filed 04/30/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                              )
UNITED STATES OF AMERICA,                     )
                                              )
v.                                            )
                                              )       Criminal No. 19-MJ-6247-MPK
KEVENS LOUIS,                                 )
                                              )
       Defendant.                             )
                                              )

     ORDER ON MOTION FOR REVOCATION OF ORDER OF RELEASE (DOC. NO. 6)

                                           April 30, 2019

SOROKIN, J.

       Defendant Kevens Louis is charged with conspiracy to commit wire fraud by a complaint

filed in this district. Doc. No. 4. He was arrested in the Southern District of Florida on April 16,

2019, and appeared in that district before Magistrate Judge Seltzer for a detention hearing. See

Doc. No. 6 at 2. Louis’s father was present at that hearing and offered to post the equity in his

home as collateral for Louis’s release. Id. After an extensive hearing, the recording of which the

Court has reviewed, Magistrate Judge Seltzer rendered a thoughtful, considered opinion that

ordered Louis released pending trial and established various conditions of release, including that

he must maintain or seek full-time employment and have no access to cell phones, Internet

access, and computers. Doc. No. 9 at 35.

       The government now appeals Judge Seltzer’s decision, Doc. No. 6, which he stayed

pending the resolution of the appeal, Doc. No. 9 at 40. The appeal lies to the undersigned judge

as the emergency judge for the district in which the charges are brought. See 18 U.S.C.

§ 3145(a); L.R. 40.4(a). This Court reviews the magistrate judge’s decision de novo. See United

States v. Tortora, 922 F.2d 880, 884 n.4 (1st Cir. 1990).
          Case 1:19-mj-06247-MPK Document 17 Filed 04/30/19 Page 2 of 3



       On April 26, 2019, the undersigned held an evidentiary hearing, at which the defendant

and his father appeared by video conference from the Southern District of Florida. Doc. No. 16.

Louis’s father made crystal clear that, if necessary, he would impose sanctions far beyond those

available to this Court to ensure his son’s appearance, and that he understood the possible

ramification of the loss of his home if his son fails to appear. The Court also heard arguments

from the government and defense counsel as well as the testimony of Special Agent Joseph

Gogliani. The Court has also reviewed the pretrial services reports, including a supplemental

memorandum prepared after further interviews with Louis’s family members and provided to the

Court and to counsel.

       The government has failed to meet its burden of demonstrating by a preponderance of the

evidence that no condition or combination of conditions could reasonably assure Louis’s

appearance at court proceedings. See 18 U.S.C. § 3142(c). Louis is a high-school graduate and

lifelong resident of the Fort Lauderdale area with no criminal record. He lives with his mother,

and his father is willing to post his home, in which he holds substantial equity after years of

steady toil and mortgage payments.

       For these reasons, and for the reasons expressed by Judge Seltzer, the Court AFFIRMS

Judge Seltzer’s decision, subject only to the following minor modifications. First, within seven

days after Louis’s release, a lien shall be recorded with the Registry of Deeds or its equivalent in

Florida in favor of the United States District Court, to be prepared by defense counsel in

accordance with the ordinary practice in this district. Second, again within seven days after

Louis’s release, Louis shall post and surrender to pretrial services the title to his car, which the

Court understands he owns without a lien. Finally, Louis shall use only his true name and shall

not use or possess identification, credit cards, or similar documents in any other name.



                                                  2
         Case 1:19-mj-06247-MPK Document 17 Filed 04/30/19 Page 3 of 3



       Absent a stay issued by the undersigned or the United States Court of Appeals for the

First Circuit, Louis shall be released under the conditions in Judge Seltzer’s Order, Doc. No. 9 at

35, as modified above, by 2:00 p.m. on May 2, 2019.



                                                     SO ORDERED.


                                                      /s/ Leo T. Sorokin
                                                     Leo T. Sorokin
                                                     United States District Judge




                                                 3
